DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended independent claims 1 and 10 each disclose: a plurality of modules, each module comprising: one or more connection points coupled to an apparatus, each connection point of the one or more connection points configured to receive an input for the apparatus or configured to receive an output from the apparatus; wherein the one or more connection points are located at the top side; the module has a maximum size in a first system dimension that is equal to a first integer multiple of a common fixed system value, the first system dimension being a dimension between the two opposing lateral sides; for each connection point, a respective distance between a respective connection point and a respective lateral side is a respective second integer multiple of the common fixed system value; and the common fixed system value is a value in the range 10 millimeters (mm) - 200 centimeters (cm).
In the final rejection dated 03/14/2022, the examiner relied on the teachings of Iwasaki (US 2015/0260192) to render obvious the aforementioned limitations. However, Iwasaki does not clearly make any mention of an integer multiple and also remains silent about specific dimensions. Furthermore, Iwasaki does not anticipate or render obvious the amended limitation that reads: “a respective distance between a respective connection point and a respective lateral side is a respective second integer multiple of the common fixed system value.” Since Iwasaki does not specifically mention the spacing of the connection points, firstly Iwasaki’s connection points would have to be rearranged and the module would have to be resized to accomplish the claimed limitation. This would require substantial hindsight reconstruction. While the examiner previous stated that any arbitrary system dimension could be expressed as an arbitrary integer multiple of an arbitrary common fixed system value, this would still require rearrangement of parts and resizing of elements that is not explicitly disclosed by any one prior art reference. 
It is noted that Lin (US 8,486,265) does disclose a module with a maximum size in a first system dimension (for example length of the water tank module, see claim 1) that is equal to a first integer multiple (see claim 1) of a common fixed system value (unit-side length). However, Lin does not disclose the distance between the connection points and the lateral sides as claimed. Similar teachings are also found in Reichle (US 2018/0306091, see paragraph [0016]) and Williams (US 2017/02884090, see paragraph [0107]) but once again they fail to disclose the distance between the connection points and the lateral sides as claimed.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, the pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746